Trippe, Judge.
To reverse the judgment in this case and direct the injunction to be granted would be to allow a party to be relieved from his own laches, under circumstances which would be in direct conflict with all rules requiring diligence. It was, at any time for several years, within the power of the complainant to ascertain all the facts on which he now rests the equity he claims; and this before the suit was instituted on which the judgment was obtained which is now complained against. It is also true that the very suit on which that judgment was rendered contained notice of the facts which are at this late day attempted ’to be set up as furnishing grounds for setting the judgment aside and granting a new trial. If complainant had been before that time misled or deceived by defendant in errorj the plaintiff in the judgment, it was his own inexcusable negligence that he did not awake to the fact that he had been so misled. On the same clay he was sued in the action in which the judgment was rendered, he was also sued on one of the other notes, and the two declarations contained all that was necessary to put auy man of ordinary prudence on inquiry as to all the matters of the alleged defense. Vigilantibus non dormientibus lex subvenit. For a decision in this same case, which really almost determines this — certainly it does as to the great principle controlling it — see Hill vs. Harris, 42 Georgia, 412.
Judgment affirmed.